NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MIGUEL GUTIERREZ,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-64
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Hunter W. Carroll,
Judge.



PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Davis v. State, 884 So. 2d 1058 (Fla. 2d DCA 2004);

Goutier v. State, 692 So. 2d 978 (Fla. 2d DCA 1997); State v. Richards, 639 So. 2d 680

(Fla. 2d DCA 1994); Stoute v. State, 915 So. 2d 1245 (Fla. 4th DCA 2005).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.